PER CURIAM.
We grant the petition for writ of certiorari and quash the order of the trial court requiring the petitioner in a personal injury action to appear in Dade County for deposition or have his pleadings struck. The defendant is a resident of Guatemala and did not plead for affirmative relief in the proceedings below. There is no evidence in the record that he is evading discovery. The general rule is that a defendant not requesting affirmative relief is not required to travel to the forum of the action for a discovery deposition absent extraordinary circumstances. See, e.g., Patterson v. Venne, 594 So.2d 331 (Fla. 3d DCA 1992); Godshall v. Hessen, 227 So.2d 506 (Fla. 3d DCA 1969), cert, denied, 237 So.2d 530 (Fla.1970). This case does not present extraordinary circumstances to deviate from the general rule.
The order requiring petitioner to appear for a discovery deposition in Dade County is quashed.
WARNER, POLEN and KLEIN, JJ., concur.